*397The United States of America,
Territory of Michigan DISTRICT OF DETROIT

To the Marshal of said Territory

(Greeting).
For as much as information, hath this day been made to the undersigned, a Justice of the Peace, for the district aforesaid. That an Inquisition hath been taken, on the shore of Detroit River—opposite the Plantation of Mr. Labrosse, within the said District, before James H. Audrain, Marshal of said Territory and district, upon the Body of James Davis, a private, of the 19th Reg1 there lying dead, by the, Oaths, of Stephen C. Henry. John Dousman, Thaddeus Blodget. G. Godfroy Junr Peter Desnoyer. Christian Clemens. Jacob Smith. Francois Audrain, Henry Connor. John Walker. Conrad Ten Eyck, and Benjamin Chittinden. good and lawfull men of the United States who being charged, and sworn, to enquire for the United States of America, when, how and by what means, the said James Davis came to his death, upon their Oaths, do say they are of opinion, that the said James Davis a soldier of the 19th Reg1 was Kill’d by violent blows on his Head, and from the Testimony they have had, before them, they are of the opinion, that John Williams, a soldier in the 27th Reg1 United States Infantry, was the man who committed, the violence on the Body of the said James Davis, on the 25th day January 1814. These are therefore to command you forthwith, to apprehend him the said John Williams, a soldier in the 27th Regiment of United States, Infantry, and to bring him before me to answer unto said information and complaint upon Oath, and to be further dealt withal according to law. Herein fail you not.
Given under my Hand & Seal at Detroit, District aforesaid this Sixth day April A. D. one thousand eight hundred & fourteen.—
James May J. P. D. D.

 the handwriting of James May]